UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (MarkOne) x ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the fiscal year ended December 31, 2015 OR ¨ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1 TO Commission File Number001-37605 LM FUNDING AMERICA, INC. (Exact name of Registrant as specified in its Charter) Delaware 47-3844457 (State or other jurisdiction of incorporation or organization) (I.R.S. EmployerIdentification No.) 302 Knights Run Avenue
